                                                                           1    Joel E. Tasca
                                                                                Nevada Bar No. 14124
                                                                           2    Holly Ann Priest
                                                                                Nevada Bar No. 13226
                                                                           3    BALLARD SPAHR LLP
                                                                                1980 Festival Plaza Drive, Suite 900
                                                                           4    Las Vegas, NV 89135
                                                                                Telephone: (702) 471-7000
                                                                           5    Facsimile: (702) 471-7070
                                                                                tasca@ballardspahr.com
                                                                           6    priesth@ballardspahr.com
                                                                           7    Attorneys for Onemain Financial, Inc.
                                                                           8
                                                                                                           UNITED STATES DISTRICT COURT
                                                                           9
                                                                                                               DISTRICT OF NEVADA
                                                                           10

                                                                           11   SANDRA DANIEL,
                                                                                                                          Case No. 2:19-CV-00745-APG-CWH
                                                                           12                 Plaintiff,
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                           13   vs.                                       STIPULATION AND ORDER TO
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                                                          EXTEND TIME TO RESPOND TO
                                                                           14   WELLS FARGO HOME MORTGAGE;                COMPLAINT (FIRST REQUEST)
                                                                                ONEMAIN FINANCIAL, INC.;
                                                                           15   EQUIFAX INFORMATION SERVICE
                                                                                LLC; AND TRANSUNION LLC,
                                                                           16
                                                                                              Defendants.
                                                                           17

                                                                           18
                                                                                      Onemain Financial, Inc. (“Onemain”) and Plaintiff Sandra Daniel stipulate and
                                                                           19
                                                                                agree that Onemain has up to and including June 12, 2019 to respond to Plaintiff’s
                                                                           20
                                                                                Complaint (ECF No. 1). This brief extension will provide Onemain adequate time to
                                                                           21
                                                                                investigate the allegations in the Complaint – although Onemain’s registered agent
                                                                           22
                                                                                was served with the Complaint on May 7, 2019, due to a technical issue, there was a
                                                                           23
                                                                                significant delay in the delivery of the Complaint to Onemain. 1
                                                                           24
                                                                                                               [Continued on next page.]
                                                                           25

                                                                           26
                                                                                      1 By filing this Stipulation, Onemain is not waiving any defense, affirmative or
                                                                           27
                                                                                otherwise, it may have in this matter.
                                                                           28
                                                                           1          This is the first request for an extension, and it is made in good faith and not
                                                                           2    for purposes of delay.
                                                                           3          DATED this 30th day of May, 2019.
                                                                           4    KNEPPER & CLARK LLC                           BALLARD SPAHR LLP
                                                                           5
                                                                                By: /s/ Shaina R. Plaksin                     By: /s/ Holly Ann Priest
                                                                           6       Matthew I. Knepper, Esq.                      Joel E. Tasca
                                                                                   Nevada Bar No. 12796                          Nevada Bar No. 14124
                                                                           7       Miles N. Clark, Esq.                          Holly Ann Priest
                                                                                   Nevada Bar No. 13848                          Nevada Bar No. 13226
                                                                           8       Shaina R. Plaksin, Esq.                       1980 Festival Plaza Drive, Suite 900
                                                                                   Nevada Bar No. 13935                          Las Vegas, Nevada 89135
                                                                           9       10040 W. Cheyenne Ave.,
                                                                                   Ste. 170-109
                                                                           10      Las Vegas, Nevada 89129                    Attorneys for Onemain Financial, Inc.
                                                                           11   Attorneys for Sandra Daniel
                                                                           12
1980 FESTIVAL PLAZA DRIVE, SUITE 900




                                                                                                                      ORDER
                                                                           13
      LAS VEGAS, NEVADA 89135
                                       (702) 471-7000 FAX (702) 471-7070
        BALLARD SPAHR LLP




                                                                                                                      IT IS SO ORDERED:
                                                                           14

                                                                           15                                         UNITED STATES MAGISTRATE JUDGE
                                                                           16                                         DATED:        May 31, 2019
                                                                           17

                                                                           18

                                                                           19

                                                                           20

                                                                           21

                                                                           22

                                                                           23

                                                                           24

                                                                           25

                                                                           26

                                                                           27

                                                                           28

                                                                                                                          2
